 THE ROBERTSBRASS MANUFACTURING COMPANY49The Roberts Brass Manufacturing Company1andInternationalUnion of Electrical,Radio & Machine Workers, CIO,Petitioner.CaseNo. 35-RC-1157. September 12, 1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John W. Hines, hearing of-ficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employees ofthe Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the following rea-sons:The Employer and Roberts Brass Workers Alliance, Incorporated,an incorporated labor organization, herein called the Intervenor, as-sert that a collective-bargaining agreement signed by them on August9, 1954, and effective to July 1, 1956, is a bar to this proceeding. ThePetitioner contends that the contract is not a bar because of a schismwithin, and the legal dissolution and defunctness of, the Intervenor.The pertinent facts are as follows :In March 1955 Robert Abel and William Terrell, then presidentand vice president, respectively, of the Intervenor, headed a groupof employees who were dissatisfied with the Intervenor and desiredrepresentation by the CIO.Terrell communicated with representa-tives of the Petitioner for the purpose of learning what procedurewould have to be followed for dissolution of the Intervenor and affilia-tion with the Petitioner.After several conferences with officers ofthe Intervenor, Charles Snodgrass, international representative of thePetitioner, prepared a resolution dissolving the Intervenor and affiliat-ing with the CIO, and delivered this resolution together with CIO af-filiation cards to the dissident officers on April 4.On the same day, at a regularly called meeting of the Intervenor 2attended by 43 employees in the contract unit, approximately one-halfof the total membership, the resolution was read to the membershipand a vote was taken to disband the Intervenor and affiliate with thePetitioner.The vote was 42 to 1 in favor of the resolution. As soonas the vote was taken, the Petitioner's representatives, Snodgrass and1The Employer's name appears as amended at the hearing.2 A posted announcement of the meeting did not state that one of its purposes was tovote on a change of affiliation114 NLRB No. 18. 50DECISIONSOF NATIONALLABOR RELATIONS BOARDHenderson, were summoned to the meeting hall and virtually assumedcontrol of the proceedings.They addressed the meeting, spoke in favorof the CIO, and distributed the Petitioner's membership cards amongthe employees present.At the close of the meeting, Snodgrass madevarious changes in the minutes of the meeting as originally recordedby the secretary of the Intervenor.After the April 4 meeting, Snodgrass personally made several tripsand telephone calls to the office of the secretary of state of Indianaconcerning the dissolution of the Intervenor.Thereafter; he furtheradvised the officers of the Intervenor concerning the details of the dis-solution and informed them that, under the corporation law of Indiana,itwould be necessary to hold another meeting and give 10 days' noticeof the dissolution action.A meeting for this purpose was set for,April 28,1955.3At the April 28 meeting Snodgrass and Henderson were presentthroughoutthe proceedings and made speeches urging the dissolutionof the Intervenor and affiliation with the Petitioner.After thesespeeches a vote was taken on a resolution of dissolution, also preparedby Snodgrass, and it passed by a vote of 47 to 12. The following daythe Petitioner notified the Employer that it represented a majority ofthe employees in the contract unit.On May 6, 1955, the Petitionerfiled the instant petition.The Employer declined to recognize thePetitioner in view of its contract with the Intervenor.Thereafter, about six employees in the contract unit arranged andpublicized a meeting of all "loyal" members of the Intervenor to be.held on May 16 for the purpose of electing new officers and keepingtheir union functioning. Shortly after this meeting started, the Peti-tioner's representatives arrived at the meeting hall in the company ofthe defecting officers of the Intervenor.There were about 40 employeespresent and Curtis Applegate served as chairman - of the meeting.Without any introduction, Snodgrass took charge of the meeting andasked those members of the Intervenor who had called the meeting tostand up.When they did so, they were asked to leave the meeting.Thereupon, about 12 to 20 employees left the meeting and no furtherattempt at that time was made to elect new officers.4On May 24,1955, a grievance concerning an employee in the contractunit was filed and signed by President Abel of the Intervenor, and on8 On April 19, Snodgrass met with officers of the Intervenor in a grocery store near theplant.The persons present decided formally to dissolve the Intervenor's organization in.compliancewith the StatelawA resolution prepared by Snodgrass was presented to theofficers for their signatures.He also gave the officers the notice of the special meetingto be called on April 284Following the April 28 meeting,the dissident officers of the Intervenor proceeded todissolve the Intervenor by refunding all monies to the members and filing a certificate of,dissolutionwith the secretary of stateOn May 25, these officers, with the assistance ofthe Petitioner's representative,allegedly achieved dissolution of the Intervenor and, onMay 27 notifiedthe Employer of the action,requesting that no further checkoff of duesshould be made in the name of the organization. THE ROBERTS BRASS MANUFACTURING COMPANY51May 26 thisgrievancewas discussed at a meeting with the Employerattended by all officers of the Intervenor.The terms of the grievancesettlementwere signedby the Intervenor's president and initialed bythe Employer's personneldirector a few days before the hearing.At the time of the hearing on June 1, 1955, 75 employees within thebargaining unit had dues checkoff cards on file with the Employer.Although suchcards arerevocable by the individual employees, at notime since April 1 has the Employer received any revocationnoticesfromemployees in the contract -unit, and the Employer continues todeduct such dues in behalf of the Intervenor.So far as the present status of the Intervenor is concerned, it appearsthat, although the Intervenor was rendered temporarily ineffectivefollowing the vote to disband on April 28, it has retained or regainedmany of its old members and is continuing to administer the currentcontract with the Employer by whom-it is still recognized as the bar-gaining representative of the employees in the contract unit.'We find,therefore, that the Intervenor is still a functioning organization.6in certain cases the Board has found that when employees coveredby a contract vote to disaffiliate from the contracting union, that actionin the context of an intraunion split of serious proportions creates aschism which causes confusion in the bargaining relationship betweenthe employer and the representative of his employees, so that the con-tract no longer serves to promote industrial stability and thus shouldnot bar an immediate election.However, it is well established that theBoard will not permit the "schism" doctrine to be used to facilitateraiding by a rival union? Nor will it accord any validity to a formal-ized disaffiliation proceeding when the meetings of the contractingunion are controlled by a rival labor organization.Apart from otherconsiderations, the evidence is clear that the meetings of April 4 and28, upon which the claim of schism is founded were completely domi-nated by the Petitioner, and that the Petitioner's representatives wereactually the moving force behind the purported schismatic movement.5 After theclose of the hearing, the Intervenor filed a request for a further hearing forthe purpose of proving that since the original hearing,28 employees had met and electednew officers of the Intervenor who have negotiatedwage changeswith the Employer pur-suant to a wage reopening provision in the current contract,and that during the lastdays of June,53 of its membershad paid currentdues.Althoughthe Petitioner opposesthe motion for reopening it does not specifically challenge the truth of the allegations setforth by the Intervenor.In view of our determination below,the request for a furtherhearing is denied9The Petitioner also contends that the Intervenor has been legally dissolved as a labororganization in accordancewith the corporationlaw of the State of Indiana,and there-fore thatthe contract should not be held a bar.We find no meritin this contention.TheBoard is not concernedwith the legalityof the corporate dissolution action. It sufficesfor the purpose of this proceedingthat theIntervenor remains a labor organization withinthe meaning of Section2 (5) of the Act and that it is actuallyfunctioning in that ca-pacity.Cf.AleoManufacturing Company,109 NLRB 1297,1303;New York Shipbuild-ing Corporation,89 NLRB 915, 916.4 The Weatherhead Company,108NLRB 717, 720.387644-56-vol. 114-5 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus, as the Petitioner actively assisted and directed the dissident em-ployees of the Intervenor in their effort to affiliate with the rival union,we areconvinced and find that the April 4 and 28 meetings do notwarrant the application of the Board's schism doctrine.'In view of the foregoing, we find that the 1954 contract between theEmployer and the Intervenor is a bar to an election at the present time.Accordingly, we shall-dismissthe petition.[The Board dismissed the petition.]"Barton Distilling Company,106 NLRB 361, 364;Bendix Products Division,98 NLRB1180, 1182.The Belden Brick CompanyandRobert W. Householder,'Peti-tionerandUnited Brick and Clay Workers of America, Local809, A. F. L.Case No. 9-RD-1445. September 12, 1955DECISION AND DIRECTION OF ELECTIONUpon a decertification petition duly filed under Section 9 (c) of theNational Labor Relations Act, a hearing was held before Orville E.Andrews, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.The Union contends that the petition herein should be-dismissed onthe ground that the Employer allegedly instigated the filing of thepetition.The record shows that : During a strike called by the Unionat the Employer's Somerset, Ohio, plant, the only one involved herein,the employees, including the Petitioner, voted to return to work; thenext day, when the employees sought to enter the plant, they found apicket line had been established by the Union with employees fromother plants of the Employer; the Somerset employees did not attemptto cross the picket line; Metzgar, the Employer's superintendent atSomerset, thereupon, advised the Petitioner that one way the em-ployees could get back to work would be to decertify the Union andthat this would necessitate a trip to Cincinnati, Ohio; Petitioner re-'tained local counsel, who aided him in preparing the instant petition;Petitioner borrowed 20 dollars from Metzgar, which was later repaid,to defray the expense of a trip to the Board's Regional Office in Cin-cinnati to file the instant petition, but did not disclose to Metzgar thepurpose of the loan; and Metzgar frequently made loans to employees.While it appears from the foregoing that the Employer, throughMetzgar, suggested to the Petitioner the filing of a decertificationpetition, we find that the Petitioner and the other employees adoptedthis suggestion solely because they thought it would prevent the Union1The Petitioner's name appears as amended at the hearing.114 NLRB No. 13.